Citation Nr: 0310980	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
shoulder disability, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

In May 2002, the veteran's claim was remanded by the Board in 
order that the veteran could be afforded a hearing before a 
Veterans Law Judge.  The veteran was afforded a hearing 
before a Veterans Law Judge in July 2002.  The Board notes 
that additional evidence concerning the veteran's claim was 
received by the Board following return of the veteran's claim 
to the Board.  While the RO has not had a chance to consider 
this evidence, due to the outcome of this decision, the Board 
finds that there is no prejudice to the veteran in deciding 
his claim without such review.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDINGS OF FACT

1.  By an unappealed March 1997 determination, the RO denied 
entitlement to service connection for a right shoulder 
disability. 

2.  Evidence received since the March 1997 RO determination 
is new, bears directly and substantially upon the claim for 
service connection for a right shoulder disability, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right shoulder disability.

3.  Competent evidence of record indicates that the veteran 
has right shoulder bursitis, a chronic residual of right 
shoulder injury, due to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for right 
shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2002).

2.  Right shoulder bursitis, a chronic residual of right 
shoulder injury, was incurred in active service.  38 U.S.C.A. 
§ 1110, (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The veteran has provided testimony at a hearing before a 
hearing officer and at a hearing before the undersigned 
Veterans Law Judge.  Service medical reports are of record, 
and post-service VA and private medical reports have been 
obtained.  The Board has obtained a medical opinion from a VA 
physician.  The veteran has not identified any outstanding 
available evidence necessary to substantiate his claim.  
There is no indication that there exists any evidence which 
has a bearing on the issue decided which has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by statute. 

The Board finds that the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statement 
of the case and letters sent to the veteran, informed him of 
the information and evidence needed to substantiate his 
claim.  While the VA has not fully apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence the veteran needed to provide, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), in light of the outcome of 
this decision, the veteran is not adversely affected by such 
lack of notification. 

Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for a right 
shoulder disability by a rating action in March 1997.  The 
veteran did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In July 1999, 
the veteran requested that his claim for service connection 
for a right shoulder disability be reopened.

The evidence of record at the time of the March 1997 RO 
decision included the veteran's service medical records.  
These records show that in June 1969 the veteran complained 
of pain in the right shoulder for the past three weeks.  The 
veteran was noted to have right pectoralis muscle spasm.  No 
history of trauma was noted.  The veteran was told to take 
medication, apply heat, and to rest for four days.

A December 1996 VA outpatient record indicates that the 
veteran had minimal degenerative changes of the right 
shoulder.

The evidence added to the record since the March 1997 RO 
denial includes a report of private clinical evaluation in 
November 1997 when the diagnosis was right shoulder bursitis, 
and a November 1999 report from a VA physician.  The 
physician indicated that he had reviewed the veteran's 
service medical records.  The physician also noted that the 
veteran reported injuring his right shoulder on two occasions 
during service.  Reportedly, following the second injury the 
veteran was treated nonoperatively and his shoulder gradually 
improved, although his pain never completely resolved.  It 
was stated that the veteran's shoulder pain had gradually 
become worse over the years.  It was also noted as medical 
history that, in July 1999, the veteran underwent 
arthroscopic surgery of the right shoulder.  At that time it 
was noted that there were some degenerative changes in the 
anterior labrum, as well as the glenoid.  In addition, it was 
noted that there was a large tear of the rotator cuff tendon.  
The VA physician reported that the veteran underwent a 
rotator cuff repair at the VA medical center in September 
1999.  He further stated that the veteran continued to have 
some degree of pain in his right shoulder.

The veteran appeared before a hearing officer at the RO in 
February 2000.  The veteran also testified via 
videoconference before the undersigned Veterans Law Judge.  
At these hearings the veteran stated that he first injured 
his right shoulder when he was in Vietnam and he almost fell 
off a tank.  He caught a handle on the tank and yanked his 
right shoulder.  The veteran stated that he did not seek any 
treatment for his right shoulder at that time.  The veteran 
reported that he injured his right shoulder in service a 
second time when he was back in the United States.  He 
testified that he slipped while riding on the side of a 
truck.  He asserted that when he caught himself he pulled out 
his right arm really badly.  The veteran stated that he went 
to the doctor and his arm was put in a sling for a week.  He 
said that X-rays were taken at that time, but they did not 
show anything.  The veteran testified that his right shoulder 
eventually seemed to get better.  The veteran stated that he 
got out of the service in August 1970.  He reported that he 
got involved with a softball team in 1972 and noticed pain in 
his right shoulder when he threw a ball.  There veteran 
asserted that ever since then he had had problems with his 
right shoulder.

In November 2002 the Board requested an opinion from the VA 
physician who wrote the November 1999 report describing the 
veteran's right shoulder.  In a March 2003 letter, the VA 
physician stated that the veteran's chronic pain, and the 
need for a rotator cuff repair performed at the VA in 
September 1998, were related to the shoulder injury the 
veteran sustained during his military service.  He noted on 
his opinion that he had reviewed the veteran's claims file.

The evidence of record at the time of the March 1997 rating 
decision did not include competent medical evidence of a 
nexus between the veteran's current right shoulder disability 
and his military service.  The evidence received since the 
March 1997 rating decision includes an opinion from a VA 
physician that the veteran has a current right shoulder 
disability due to an in-service injury.  Consequently, the 
Board notes that the newly submitted medical evidence is 
material to the veteran's claim for service connection for a 
right shoulder disability.  Since new and material evidence 
has been submitted, the veteran's claim for service 
connection for a right shoulder disability is reopened.  

In this case the service medical records show that the 
veteran experienced right shoulder disability during service.  
Post service medical records reveal that the veteran has 
undergone surgery of the right shoulder on two occasions.  
Furthermore, a VA physician, who has examined the veteran and 
the veteran's service medical records, has expressed the 
opinion that the veteran's current right shoulder disability, 
diagnosed by a private physician as right shoulder bursitis, 
is related to his right shoulder injury in service.  
Accordingly, service connection for right shoulder bursitis, 
a chronic residual of right shoulder injury, is warranted.




ORDER

Entitlement to service connection for right shoulder 
bursitis, a chronic residual of right shoulder injury, is 
granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


